Citation Nr: 1538550	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disorder.

2.  Entitlement to service connection for right hip osteoarthritis, status post total right hip arthroplasty, to include as secondary to service-connected lumbar spine degenerative changes (service-connected low back disability).

3.  Entitlement to a higher initial disability rating (or evaluation) in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to a higher initial disability rating in excess of 20 percent for right lower extremity radiculopathy.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to September 1978, and from February 1980 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 (reopening of service connection for right hip disorder) and May 2013 (all other issues) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Regarding the issues of higher initial ratings for left and right lower extremity radiculopathy, service connection was granted in the May 2013 rating decision, which assigned initial ratings of 10 percent, effective August 2, 2010, for each lower extremity.  In August 2014, the Board remanded the issues of earlier effective dates for service connection for the left and right lower extremity radiculopathy.  The issue of entitlement to a TDIU was also remanded because the Board found that it was intertwined with other issues on remand, and to provide the Veteran with appropriate notice.  The appropriate notice for a claim for a TDIU was provided in a January 2015 letter; therefore, the August 2014 Board remand directives were completed with respect to this issue, and the issue has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In February 2015, the RO assigned a higher initial disability rating of 20 percent for each lower extremity, effective April 22, 2009, satisfying the appeals for earlier effective dates.  Because the RO did not assign the maximum disability ratings possible, the appeals for higher initial ratings for left and right lower extremity radiculopathy remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The claim for service connection for a right hip disorder was denied in an August 1987 rating decision on the basis that there was no current right hip disorder; the Veteran was notified of appellate rights, but did not perfect an appeal of the rating decision.

2.  Evidence received since the August 1987 rating decision is not cumulative, and pertains to the basis of the prior final denial of service connection for a right hip disorder (no current disability), so raises a reasonable possibility of substantiating the claim for service connection for a right hip disorder.

3.  The Veteran has current right hip osteoarthritis, status post right hip arthroplasty.  

4.  The Veteran injured the right hip in service.

5.  Symptoms of right hip osteoarthritis were not chronic in service, were not continuous after service separation, and did not manifest a compensable degree within one year of service separation.

6.  The right hip osteoarthritis, status post right hip arthroplasty, is not related to service.
7.  The right hip osteoarthritis, status post right hip arthroplasty, is not proximately due to or permanently worsened beyond normal progression by the service-connected low back disability.

8.  For the entire initial rating period from April 22, 2009, the bilateral lower extremity radiculopathy has manifested symptoms and functional impairment including moderate constant pain, severe intermittent pain, mild numbness and decreased sensation below the thighs, mild paresthesias and/or dysesthesias, and hypoactive deep tendon reflexes in the knees.  

9.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision, which denied service connection for a right hip disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening service connection for a right hip disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for right hip osteoarthritis, status post right hip arthroplasty, to include as secondary to the service-connected low back disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).  

4.  For the entire initial rating period from April 22, 2009, the criteria for initial ratings in excess of 20 percent for left and right lower extremity radiculopathy have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim to reopen service connection for a right hip disorder, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the appeals for higher initial ratings for the left and right lower extremity radiculopathy, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).
Regarding the reopened claim for service connection for a right hip disorder, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In April 2011 (service connection for right hip) and January 2015 (TDIU) letters sent prior to the initial denial of the claims in October 2011 and February 2015, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service VA and private treatment records, Social Security Administration disability records, VA examination reports, and the Veteran's lay statements.  In October 2011, VA prepared a Formal Finding on the Unavailability of Service Treatment Records and determined that a portion of the Veteran's service treatment records are unavailable for review.  While some service treatment records have been found and associated with the claims file, all efforts to obtain the missing service treatment records have been exhausted.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 
85 (1992). 

VA examined the right hip disorder in April 2013.  The April 2013 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, physically examined the right hip, recorded clinical observations, and provided medical opinions on the etiology of the right hip disorder.  In an August 2015 letter, the representative asserted that the April 2013 VA examiner did not properly weigh and interpret the severity of the right hip disorder when forming an opinion on the etiology of the right hip disorder; however, the Board finds that the April 2013 VA medical opinion is based on accurate facts and adequate consideration of the right hip disability picture, including the medical history as reported by the Veteran and found in the claims file.  Additionally, the Board is using the April 2013 VA examination report to assist in determining the etiology, and not the severity, of the right hip disorder; therefore, the discrepancies alleged by the representative are of less significance to the issue of service connection than the downstream issue of disability ratings.  For these reasons, the Board finds that the April 2013 VA examination and medical opinion report is adequate and that no further medical examination or opinion is necessary to decide the issue of service connection for right hip osteoarthritis, status post arthroplasty.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA most recently examined the bilateral lower extremity radiculopathy in February 2015.  The February 2015 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, physically examined the lower extremities, provided clinical observations, and reported on the relevant rating criteria.  The Board finds that the February 2015 VA examination report is adequate to decide the issues of higher initial disability ratings for left and right lower extremity radiculopathy.  See Barr, 21 Vet. App. 303.

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the issues on appeal, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

"[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Right Hip Disorder

The RO denied service connection for a right hip disorder in an August 1987 rating decision on the basis that the evidence did not show a current right hip disability.  In a September 1987 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of this decision; thus, the decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§§ 20.302, 20.1103 (2015).  To be material, the evidence with respect to this issue must tend to show a current right hip disability, or that a current right hip disability was incurred in service or related to service. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a right hip disorder.  The new evidence includes VA treatment records showing a total right hip arthroplasty in January 2010, due to osteoarthritis of the right hip.  The Board finds that the evidence cited above is new in that it has not previously been received, and is not cumulative or redundant of evidence previously of record.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of a current right hip disability; therefore, the Board finds the newly-received evidence to be both new and material to reopen service connection for a right hip disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board will address the merits of the claim for service connection for a right hip disorder below.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In this case, osteoarthritis is a form of arthritis.  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) ("osteoarthritis" and "degenerative joint disease" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986); see also Giglio v. Derwinski, 2 Vet. App. 560, 561(1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed. 1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim for service connection for right hip osteoarthritis and replacement.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch, 15 Vet. App. at 367.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Right Hip Osteoarthritis and Replacement

The Veteran contends that service connection is warranted for a right hip disorder caused by a helicopter crash in service.  Alternatively, the Veteran asserts that a current right hip disorder is secondary to the service-connected low back disability.  See June 2013 VA Form 9. 

Initially, the Board finds that the Veteran has current right hip osteoarthritis, status post right hip arthroplasty.  VA treatment records show a total right hip arthroplasty in January 2010, secondary to osteoarthritis of the right hip.  Current residual symptoms of the right hip osteoarthritis, status post right hip arthroplasty, include pain, stiffness, instability, and lack of endurance.  See April 2013 VA examination report.

The Board next finds that the Veteran injured the right hip in service.  As noted above, the complete service treatment records are not available; however, during the January 1987 VA orthopedic examination, the Veteran provided a detailed medical history that included a right hip dislocation in April 1982 while wrestling during service.

As to the helicopter landing in 1977 that served as the basis of service connection for the low back disability, the Board finds that the weight of the evidence is against finding that the Veteran injured the right hip during this accident.  During the January 1987 VA orthopedic examination, the Veteran did not indicate any injury to the right hip while discussing the 1977 helicopter landing.  During the more recent April 2013 VA hip examination, the Veteran reported a medical history that did not include an injury to the right hip in service.  The April 2013 VA examiner stated that the Veteran "was repeatedly queried, three to four times regarding the right hip condition throughout the examination.  The final time [the Veteran] stated 'I did not injure my hip, I injured my back.'"  As described by the Veteran during the April 2013 VA examination, right hip disorder symptoms began in 2008 and increased in severity such that the Veteran had the right hip examined in 2010 and was advised to pursue right hip replacement.

Although the representative has recently contended that the Veteran's right hip sustained a compression-type injury during the 1977 helicopter landing, in the February 2011 VA Form 21-526 (the claim to reopen service connection), the Veteran asserted that a current right hip disorder was caused by an in-service hip dislocation in 1982.  While the Veteran did not specify a particular injury, the 1982 date corresponds with the wrestling-related hip dislocation injury, and not the 1977 helicopter landing.  Similarly, during VA treatment in August 2010, the Veteran complained of right hip pain dating back to a wrestling injury, but did not mention the helicopter landing.  When providing the same medical history for VA treatment in October 2010, the Veteran distinguished low back pain that began after the helicopter landing.

For the reasons outlined above, the Board finds that the weight of the evidence is against finding that the Veteran injured the right hip in the 1977 in-service helicopter landing.  Accordingly, the Board will only recognize the wrestling-related hip dislocation as an in-service right hip injury for purposes of the analysis below.

Presumptive Service Connection

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that symptoms of right hip osteoarthritis were chronic in service, continuous after service separation, or manifested to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect, that symptoms of right hip osteoarthritis were chronic in service.  Similarly, the Veteran does not contend that symptoms of right hip osteoarthritis were continuous after service separation.  The medical and lay evidence both support finding that right hip osteoarthritis was first diagnosed in 2010, many years after service separation in August 1986.  As such, the evidence does not show that right hip osteoarthritis manifested to a compensable degree within one year of service separation

As the weight of the evidence demonstrates no chronic symptoms of right hip osteoarthritis in service, continuous symptoms of right hip osteoarthritis after service separation, or manifestation of right hip osteoarthritis to a compensable degree within one year of service separation, the criteria for service connection for right hip osteoarthritis on a presumptive basis are not met. 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Direct Service Connection

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the right hip osteoarthritis, status post right hip arthroplasty, is related to service.  Evidence in support of this finding include the above findings that right hip symptoms were not chronic in service or continuous since service to suggest a nexus to service.  The April 2013 VA examiner opined that it is less likely than not that right hip osteoarthritis is related to right hip dislocation in service.  The April 2013 VA examiner reasoned that the right hip osteoarthritis is related to aging, as is common for individuals over the age of 50.  Although the April 2013 examiner wrote a "left hip condition" rather than a right hip condition, when read in the context of the entire examination report, the request for an opinion regarding the right hip, the service connection issue on appeal (for right hip arthritis), and the other evidence pertaining to the right hip issue on appeal, this is an obvious clerical error in recording the examination results, as it is clear from the findings and the medical opinion that the VA examiner was in fact providing a medical opinion regarding the right hip.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The April 2013 VA examiner was specifically asked to opine about the etiology of the right hip disorder, and the rationale for the medical opinion discusses the medical history related to the right hip.  As such, the Board has treated the April 2013 VA examiner's purported medical opinion for the left hip as an actual opinion for the right hip.

For these reasons, the Board finds that right hip osteoarthritis, status post right hip arthroplasty, is not related to service.  38 C.F.R. § 3.303(d).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection

The Veteran also contends that the right hip osteoarthritis, status post right hip arthroplasty, is secondary to the service-connected low back disability.  Specifically, the Veteran asserts that over compensation for low back pain while walking caused accelerated right hip degeneration.  See August 2015 representative letter.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the right hip osteoarthritis, status post right hip arthroplasty, is proximately due to or permanently worsened beyond normal progression by the service-connected low back disability.  The April 2013 VA examiner opined that the right hip osteoarthritis is less likely than not secondary to the service-connected low back disability.  As noted above, the April 2013 attributed the right hip osteoarthritis to aging.  The rationale also notes that the low back disability did not cause a paralytic gait, and the April 2013 VA examiner accurately stated that the Veteran's gait was observed to be normal prior to the right hip arthroplasty in January 2011.  See, e.g., June 16, 2009 VA treatment record; November 4, 2009 VA treatment record.  The April 2013 VA examiner also noted that the July 1987 right hip x-ray showed normal results.

For these reasons, the Board finds that the right hip osteoarthritis, status post right hip arthroplasty, is not proximately due to or permanently worsened (aggravated) by the service-connected low back disability, and the claim must be denied.  38 C.F.R. § 3.310.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the theory of secondary service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Initial Rating for Bilateral Lower Extremity Radiculopathy

Service connection for bilateral lower extremity radiculopathy was granted by the RO in a May 2013 rating decision, which assigned initial ratings of 10 percent for each leg, effective August 2, 2010.  In February 2015, the RO granted an initial disability rating of 20 percent for each leg, effective April 22, 2009.  The Veteran asserts that initial ratings in excess of 20 percent are warranted based on the severity of lower extremity radiculopathy symptoms including pain, numbness, and decreased sensation.  See August 2014 representative letter.

For the entire initial rating period from April 22, 2009, the bilateral lower extremity radiculopathy has been rated at 20 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which governs the sciatic nerve.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve.  Id.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  Id.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period from April 22, 2009, the bilateral lower extremity radiculopathy has manifested symptoms and functional impairment including moderate constant pain, severe intermittent pain, mild numbness and decreased sensation below the thighs, mild paresthesias and/or dysesthesias, and hypoactive deep tendon reflexes in the knees.  VA examined the low back in November 2009, which included examination of the lower extremities.  The Veteran denied lower extremity weakness, but did report radiating pain down the left leg.  By June 2009, the Veteran began describing radicular pain in both legs after walking extended distances.  See June 2009 VA physical rehabilitation consultation.  During the VA examination in April 2011, the Veteran only reported radiating pain on the left side.  VA examined the peripheral nerves again in February 2012, and the Veteran denied numbness, tingling, weakness, or radicular symptoms in the legs; however, in March 2012, the Veteran reported intermittent bilateral leg pain to Dr. D.A., a private physician.

VA examined the peripheral nerves as part of the April 2013 VA thoracolumbar spine examination.  The April 2013 VA examiner noted moderate intermittent pain and mild numbness in each lower extremity associated with bilateral lower extremity radiculopathy.  The April 2013 VA examiner opined that the bilateral lower extremity radiculopathy was mild on both sides, and that the sciatic nerve roots are affected on both sides.  The April 2013 sensory examination revealed decreased sensation thighs, knees, lower legs, ankles, feet, and toes.  The April 2013 reflex examination showed hypoactive deep tendon reflexes in the knees.

VA examined the peripheral nerves in February 2015.  The Veteran complained of radicular pain in both legs and occasional numbness in the big toes, with flare-ups of pain once every ten days.  The VA examiner recorded the constant pain as moderate, and the flare-ups as severe pain.  Numbness, paresthesias, and dysesthesias were all recorded as mild.  Normal results were shown on the sensory examination.  On review of all the symptoms and impairment, the February 2015 VA examiner opined that the bilateral lower extremity radiculopathy most closely approximated moderate incomplete paralysis of the sciatic nerves.

In sum, over the course of the entire initial rating period from April 22, 2009, the bilateral lower extremity radiculopathy manifested symptoms including moderate constant pain, severe intermittent pain, mild numbness and decreased sensation below the thighs, mild paresthesias and/or dysesthesias, and hypoactive deep tendon reflexes in the knees.  Although the intermittent flare-ups of pain were described as severe, the Veteran reported that these flare-ups occur once every ten days, and do not occur daily.  VA examiners have estimated the severity of the bilateral lower extremity radiculopathy as mild (April 2013) and moderate (February 2015).

For these reasons, the Board finds that, for the entire initial rating period from April 22, 2009, the weight of the evidence is against finding that that the bilateral lower extremity radiculopathy more nearly approximated moderately severe incomplete paralysis of the sciatic nerves.  Accordingly, the Board finds that initial disability ratings in excess of 20 percent are not warranted under Diagnostic Code 8520 for the left and right lower extremity radiculopathy disabilities for the entire initial rating period from April 22, 2009.  38 C.F.R. §§ 4.3, 4.7, 4.124a. 

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the bilateral lower extremity radiculopathy are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the bilateral lower extremity radiculopathy has been manifested by moderate incomplete paralysis of the sciatic nerve.  The use of term such as "severe," "moderate," and "mild" allow the Board to consider all the symptoms and impairment, which in this case includes constant pain, severe intermittent pain, mild numbness and decreased sensation below the thighs, mild paresthesias and/or dysesthesias, and hypoactive deep tendon reflexes in the knees.  These symptoms and impairment, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are the low back disability, tinnitus, and bilateral hearing loss.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the bilateral lower extremity radiculopathy disabilities, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the bilateral lower extremity radiculopathy disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

TDIU

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

The Veteran seeks a TDIU based on the service-connected low back and bilateral extremity radiculopathy disabilities.  See August 2015 VA Form 21-8940.  For the entire rating period from April 22, 2009, the combined disability rating of these disabilities - as well as the bilateral hearing loss and tinnitus - has been 70 percent, including 40 percent for the low back disability individually.  

As the service-connected disabilities have a combined rating of 70 percent or more, and the low back disability has been rated at 40 percent or more, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the entire rating period from April 22, 2009.  For this reason, application of a TDIU is appropriate for the period from April 22, 2009 so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or follow (maintain) substantially gainful employment due to service-connected disabilities.  The Veteran last worked as a systems analyst in November 2009, a position which was held for over 12 years.  The Veteran has not tried to obtain employment since being laid off from the systems analyst position, and currently receives Social Security Administration disability benefits.  The Veteran completed two years of college and has additional training from an electronics technical school.  See August 2015 VA Form 21-8940.  

During the November 2009 VA examination, the Veteran reported that he was laid off from his position as a systems analyst in 2009, but that he had missed a week of work over the previous year due to the back.  The Veteran stated that, while he is able to perform activities of daily living that require him to stand for long periods of time, such activities bother the back.

VA examined the back in April 2011.  At that time, the Veteran denied any problems with sitting, but indicated that, due to limitations from back pain, he could only walk for a couple of blocks and stand for ten minutes.  VA examined the back again in February 2012, at which time the Veteran did not indicate that the service-connected low back disability impacted the ability to work.

The April 2013 VA examination report reflects that the Veteran would be able to work in a sedentary position allowing him to change position frequently, with infrequent light lifting at waist height, close to the body, with no bending or stooping.  Similarly, during the February 2015 VA examination, the Veteran reported that he can do sedentary work as long as he takes frequent breaks.  When asked about functional impairment, the Veteran responded that he can seldom bend over, twist, or turn at the waist level, that he can sit, stand, or walk as tolerated, and that he can occasionally lift or carry loads up to 15 pounds.  

In sum, the evidence generally suggests that positions requiring prolonged or demanding physical labor would be precluded based on the symptoms and impairment caused by the service-connected low back and bilateral lower extremity radiculopathy disabilities; however, the evidence shows that sedentary work is not precluded.  The Veteran has not applied for any new positions since being laid off from a systems analyst (sedentary employment) position in 2009; therefore, there is no evidence from potential employers that the Veteran's service-connected disabilities have hindered the Veteran's ability to become substantially and gainfully employed.  Although the Veteran is receiving Social Security Administration disability benefits related to the back, which weighs in favor of finding that the Veteran is unemployable due to the service-connected low back disability, the Veteran has acknowledged the feasibility of sedentary employment.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the Social Security Administration's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

For the reasons outlined above, the Board finds that the weight of the evidence demonstrates that the Veteran is not rendered unable to obtain (secure) or follow (maintain) substantially gainful employment due the service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right hip disorder is granted.

Service connection for right hip osteoarthritis, status post total right hip arthroplasty, to include as secondary to the service-connected low back disability, is denied.

For the entire initial rating period from April 22, 2009, an initial disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.  

For the entire initial rating period from April 22, 2009, an initial disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.  

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


